FILED
                            NOT FOR PUBLICATION                              OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30400

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00060-JLQ

  v.
                                                 MEMORANDUM *
ANTONIO PAMATZ-HUERTA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Antonio Pamatz-Huerta appeals from the 77-month sentence imposed

following his guilty-plea conviction for being an alien in the United States after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm, but remand to correct the judgment.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pamatz-Huerta contends that his sentence on the low-end of the advisory

Guideline range is both substantively and procedurally unreasonable because it is

calculated based on the 16-point crime of violence enhancement under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii), that he contends lacks justification, conflicts with the primary

purpose of sentencing, and is excessively harsh. To the extent that Pamatz-Huerta

challenges the validity of the crime of violence enhancement, his challenge is

foreclosed. See United States v. Ramirez-Garcia, 269 F.3d 945, 947-48 (9th Cir.

2001) (“Congress made abundantly clear when it amended the illegal reentry

statute (8 U.S.C. § 1326(b)) that it wished to enhance the penalties for aliens with

prior convictions in order to deter others.”).

      Pamatz-Huerta also contends that the district court procedurally erred by

neglecting to meaningfully address his mitigating argument and by failing to

explain why a lesser sentence would not have satisfied the parsimony principle.

The record reflects that the district court considered the section 3553(a) factors,

provided a reasoned explanation for the sentence, and did not otherwise

procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008)

(en banc); see also United States v. Diaz-Argueta, 564 F.3d 1047, 1051-52 (9th

Cir. 2009).




                                           2                                     09-30400
      Pamatz-Huerta last contends that his sentence based on the 16-point crime of

violence enhancement is substantively unreasonable because it violates the

parsimony principle. The record reflects that the 77-month sentence is

substantively reasonable in light of the totality of the circumstances and the section

3553(a) factors. See Gall v. United States, 552 U.S. 38, 51-52 (2007); cf. United

States v. Amezcua-Vasquez, 567 F.3d 1050, 1055-56 (9th Cir. 2009).

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to section 1326(b). See United

States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte

to delete the reference to section 1326(b)).

      AFFIRMED; REMANDED to correct the judgment.




                                           3                                     09-30400